Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-30-22 has been entered.
 

Status of Claims
Claims 1, 3-14, 23-27 have been reviewed and are addressed below. Claim 2 has been cancelled. Claim 15-22 has been previously cancelled.

Response to Amendment/Arguments
With respect to applicant’s amendments filed on 8-30-22, it has been entered and are addressed below.
Applicant argues that the amendments overcome the 101 rejection, citing Example 37 and that the claim recites activities that the human mind is not equipped to perform. Examine respectfully disagree. The rejection does not indicate that the claim is performed in the human mind rather the rejection indicates that the claims falls under method of organizing human activities since the step of the received images based on the user and the interaction with the system falls under managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Applicant agues that the claim integrates the judicial application into a practical application and uses Bascom as an example. Examiner respectfully disagrees. Unlike in Bascom where there was a non-generic and non-conventional arrangement of specific apparatus, the instant claim do not have the same claims. The camera is used to capture images and storage devices are used to store data, there is no specific arrangement of those devices to match what Bascom had.
Applicant argues that similar to Myriad the claim improved diagnostic tool. Examiner respectfully disagrees. The claim does not improve diagnostic tool since it is missing how it actually improves the diagnosis since the claim performs matching the measurements received from the data collector to body shape which does not indicate how it’s improving diagnosis rather just uses stored data to be compared.
Applicant argues that the body volume is calculated based on measures generated from two dimensional image data. Examiner respectfully disagrees. The claim does not indicate how the measurements are extracted from the images (e.g. the drawing seems to indicate based on the grid however this is not explicitly recited or explained. 
Applicant argues that claims are directed to a practical application that it improves the operations of a computing device and a remote computing device. Examiner respectfully disagree. The computer is used to execute software to calculate the volume of a body. Additionally, the step of synthesizing does not have support in the applicant’s specifications.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-14, 23-27 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites automatically synthesizing the measurements received from the data collector. Examiner is unable to find support of this amendment, the only mention of synthesis in the specification recites “validation augmented and supplemented the validation of volumes to create a `synthesis` and fusion of two (or more) distinct datasets, allowing linear, volumetric and MRI data to become used and validated for the first time” which is not the same as the claim.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-14, 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites capture measurements indicative of body shape from the at least two unique digital photographs however examiner is unable to find support the algorithm that converts the digital photographs into measurements. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14, 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1, 3-14, 23-27 are drawn to a method and system, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claim 1, 23 recite “receive at least the two unique digital photographs and demographic information of the individual, wherein the demographic information includes gender and after receiving the at least two digital photographs, capture measurements indicative of body shape from the at least two unique digital photograph”, “retrieve the information, comprising internal body composition data and corresponding body shape and demographic data of other individual human beings the retrieved information being selected based on identifying a subset of data based on the received demographic information and matching the measurements received from the data collector to body shape data in the identified subset of data”, “determine a value for the health indicator by automatically synthesizing the measurements received from the data collector and the retrieved information”.
The recited limitations, as drafted, under their broadest reasonable interpretation,  covers managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity”, additionally it falls under mathematical concepts also. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “camera”, “data collector”, “calculator”, “processor”, “first computing device”, “second computing device”, “internet connection”, “composition database”, “database” which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite the additional element of “camera operating a first computing devices for capturing at least two unique images of an individual wherein the at least two unique images include a front-view image and a side view image”, “a data collector operating on a second computing devices for capturing measurements from the at least two images as received from the camera via an internet connection”, “a calculator configured to electronically receive measurements from the data collector” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 17 where “processing circuitry may be provided by a processing unit, for example an Intel.RTM. X86 processor such as an 15, 17 processor or the like. The skilled person will appreciate that any suitable processor or the likes known in the art may be used”.
Paragraph 101 where “a camera, 3D scanner 2”.
Paragraph 104 recites “data collection means 3 comprises software loaded onto a computer that is connected to the scanner 2. The manipulation means 4 also comprises software loaded on to the same computer, wherein the manipulation software receives its input from the output of the scanner software 3. The manipulation software 4 includes a body volume calculator 11 and a health calculating device 19, both embodied as software in the embodiment being described”.
The claims recite the additional element of “camera operating a first computing devices for capturing at least two unique images of an individual wherein the at least two unique images include a front-view image and a side view image”, “a data collector operating on a second computing devices for capturing measurements from the at least two images as received from the camera via an internet connection”, “a calculator configured to electronically receive measurements from the data collector” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of identifying and reporting events preceding a pattern in a set of user data. See: MPEP 2106.05(g).  
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3-14, 24-27 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P Augustine can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REGINALD R. REYES
Primary Examiner
Art Unit 3626



/REGINALD R REYES/Primary Examiner, Art Unit 3626